Citation Nr: 0513693	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-12 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA).  Following the rating decision, the 
veteran's claim was transferred to the Pittsburgh, 
Pennsylvania RO.  In December 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  


FINDING OF FACT

The veteran currently does not have active malaria or any 
residuals due to prior episodes of malaria. 

CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.27, 
4.31, 4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a January 2004 letter, VA 
notified the claimant that he was responsible to support his 
claim with appropriate evidence.  The January 2004 letter and 
the December 2003 Board remand, also informed the veteran 
that VA would attempt to obtain all relevant evidence in the 
custody of any VA or private facility he identified.  They 
also advised him that it was his responsibility to either 
send medical treatment records from his private physicians 
regarding his treatment for malaria, or to provide a properly 
executed release so that VA could request the records for 
him.  These documents also advised the appellant of the VCAA.  
Likewise, the April 2002 rating decision, the July 2002 
statement of the case, the August 2004 supplemental statement 
of the case, the December 2003 remand, and the January 2004 
letter, the veteran was notified of the laws and regulations 
governing his claim.  Therefore, the Board finds that the 
duty to notify the veteran of the evidence necessary to 
substantiate his claim and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the appellant on at 
least two occasions (see December 2003 remand and the January 
2004 letter) if there was any information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  If the evidence was held by a private 
physician, the appellant was to provide authorizations so 
that the RO could obtain that evidence.  While neither the 
veteran nor his representative ever replied to the RO's VCAA 
letter, in a February 2002 statement in support of claim the 
appellant reported that he received all of his treatment at 
the Buffalo VA Medical Center.  

The record shows that the RO obtained and associated with the 
claims file pertinent treatment records from the Buffalo VA 
Medical Center.  The record also includes the veteran's 
service medical records and the results from an April 2004 
malaria VA examination.  As to the notes in the record that 
the veteran's claims file was lost, the record shows that the 
RO took all steps possible to reconstruct the record.  
Additionally, the appellant was advised of what evidence VA 
had requested, received, and not received in the July 2002 
statement of the case, the August 2004 supplemental statement 
of the case, the above referenced January 2004 letter, and 
the December 2003 Board remand.  Accordingly, the Board finds 
that all available and identified medical records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide appropriate VCAA notice until after the 
April 2002 rating decision.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, appellant was 
given numerous opportunities to submit evidence after the RO 
notified him what evidence was necessary to substantiate his 
claim.  While neither the appellant nor his representative 
thereafter filed additional information the record shows that 
the RO obtained both additional VA treatment records and a 
medical opinion.  Hence, the Board finds that the appellant 
was not prejudiced by VA's failure to issue the VCAA letter 
until after the April 2002 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that his service-connected malaria is 
more severe than the current rating indicates.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

The veteran's service-connected malaria is currently rated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, 
malaria as an active disease warrants a 100 percent rating.  
38 C.F.R. § 4.88b.  In this regard, the diagnosis of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, residuals of malaria, such as 
liver or spleen damage, are rated under the appropriate 
system.  Id.

With the above criteria in mind, at no time during the 
pendency of the appeal do the veteran's medical records show 
evidence of active malaria.  In fact, the record is devoid of 
any evidence of active malaria being present since his 
separation from military service in the early 1950's.  
Furthermore, at the April 2004 VA malaria examination, it was 
opined that the veteran did not have malaria or any medical, 
immunological, or nutritional impairment secondary to his 
previously diagnosed malaria.  Thus, the overwhelming weight 
of the evidence before the Board indicates that the veteran 
does not suffer from active malaria or residuals therefrom.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the minimum schedular requirements for a compensable 
rating for malaria have not been met, a compensable rating 
for malaria is not warranted.

Hence, the benefit sought on appeal is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their opinions as to the 
veteran's malaria being active, however, are not competent 
because laypersons without medical training and expertise are 
not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above in 
rating the current severity of the veteran's service 
connected malaria.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

A compensable rating for malaria is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


